672404.1
WATANABE ING LLP
A Limited Liability Law Partnership

JONATHAN W.Y. LAI             6540-0
jlai@wik.com
THOMAS J. BERGER              9128-0
tberger@wik.com
First Hawaiian Center
999 Bishop Street, Suite 1250
Honolulu, Hawaii 96813
Telephone No.: (808) 544-8300
Facsimile No.: (808) 544-8399

Attorneys for Defendant
U.S. BANK NATIONAL ASSOCIATION,
as Trustee for Structured Asset Securities
Corporation Mortgage Pass-Through
Certificates, Series 2007-GEL2

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ESTELITA T. TERRADO,                         Civil No. 1:18-CV-00148-DKW-RLP
                  Plaintiff,                 DEFENDANT U.S. BANK NATIONAL
                                             ASSOCIATION’S MEMORANDUM IN
           vs.
                                             OPPOSITION TO PLAINTIFF’S
                                             MOTION TO STRIKE DEFENDANTS’
U.S. BANK NATIONAL ASSOCIATION               ANSWER IN THE ALTERNATIVE
et al.,                                      ENTER DEFAULT JUDGMENT,
                                             FILED HEREIN ON JANUARY 29,
                  Defendants.                2019 [DKT. #38]; DECLARATION OF
                                             JONATHAN W.Y. LAI; CERTIFICATE
                                             OF SERVICE
DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S MEMORANDUM
     IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
 DEFENDANTS’ ANSWER IN THE ALTERNATIVE ENTER DEFAULT
   JUDGMENT, FILED HEREIN ON JANUARY 29, 2019 [DKT. #38]

      COMES NOW, U.S. BANK NATIONAL ASSOCIATION, as Trustee for

Structured Asset Securities Corporation Mortgage Pass-Through Certificates,

Series 2007-GEL2, identified in the Amended Complaint as Defendant U.S.

BANK NATIONAL ASSOCIATION et al. (herein “U.S. Bank”), by and through

its undersigned attorneys, WATANABE ING LLP, and hereby submits its

opposition to “Plaintiff’s Motion to Strike Defendants’ Answer in the Alternative

Enter Default Judgment” filed herein on January 29, 2019 [Dkt. #38] (the “Motion

to Strike”) by Plaintiff ESTELITA T. TERRADO (“Plaintiff”).

      Plaintiff’s Motion to Strike should be denied as it is procedurally improper

and without legal authority.

      First, to the extent Plaintiff is seeking entry of default judgment against U.S.

Bank, the request should be denied. Federal Rule of Civil Procedure 55(b)(2)

authorizes courts to enter a default judgment against a properly served defendant

who fails to file a timely responsive pleading. On December 27, 2018, U.S. Bank

appeared in this action and filed a motion to dismiss Plaintiff’s amended

complaint. See ECF Nos. 33, 35. Accordingly, Plaintiff’s request for default

judgment is without merit as Defendant U.S. Bank appeared in the case and

presented its timely defense.

                                          2
      Second, to the extent Plaintiff seeks to strike U.S. Bank’s motion to dismiss,

any such request should similarly be denied. Pursuant to Rule 12(f) of the Federal

Rules of Civil Procedure, a Court may strike an “insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”

      US Bank’s motion to dismiss was timely and properly filed. There is no

substantive basis to strike US Bank’s motion to dismiss.1 As the motion to strike is

without legal authority and procedurally incorrect, the request to strike should be

denied.

                                        CONCLUSION

      For the foregoing reasons, U.S. Bank respectfully requests that the Court

deny Plaintiff’s Motion to Strike.

                       DATED: Honolulu, Hawaii, February 14, 2019.

                                              WATANABE ING LLP
                                              A Limited Liability Law Partnership

                                              /s/ Jonathan W.Y. Lai
                                              JONATHAN W.Y. LAI
                                              THOMAS J. BERGER
                                              Attorneys for Plaintiff
                                              U.S. Bank National Association,
                                              as Trustee for Structured Asset Securities
                                              Corporation Mortgage Pass-Through
                                              Certificates, Series 2007-GEL2



      1
          The motion to strike is also time-barred. See Fed. R. Civ. P. 12(f)(2).



                                                 3
                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

ESTELITA T. TERRADO,                      Civil No. 1:18-CV-00148-DKW-RLP
                  Plaintiff,              DECLARATION OF JONATHAN
                                          W.Y. LAI
     vs.

U.S. BANK NATIONAL
ASSOCIATION et al.,

                  Defendants.




                  DECLARATION OF JONATHAN W.Y. LAI

      I, JONATHAN W.Y. LAI, do declare as follows:

      1.     I am one of the attorneys representing Defendant U.S. Bank National

Association (“US Bank”), and I have personal knowledge of and am competent to

testify to the matters hereinafter stated. I hereby make this declaration in support

of DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S MEMORANDUM

IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’

ANSWER IN THE ALTERNATIVE ENTER DEFAULT JUDGMENT, FILED

HEREIN ON JANUARY 29, 2019 [DKT. #38].
      2.     On December 27, 2018, our office appeared in this action and filed

Defendant U.S. Bank National Association’s Motion to Dismiss Plaintiff’s

Amended Complaint, Filed Herein on July 17, 2018 [DKT. #16], with Prejudice.

(the “Motion to Dismiss”). See ECF No. 33.

      3.     The Court scheduled the hearing on the Motion to Dismiss for

February 22, 2019 at 10:30 A.M. in Aha Kupono before the Honorable Derrick K.

Watson. See ECF No. 34.

      4.     Pursuant to Rule 7.4 of the Local Rules of Practice for the United

States District Court for the District of Hawaii, an opposition to a motion set for

hearing “shall be served and filed not less than twenty-one (21) days prior to the

date of hearing.” LR7.4. Any opposition or reply that is untimely filed may be

disregarded by the court or stricken from the record.” Id.

      5.     Plaintiff has not filed a timely opposition to the Motion to Dismiss.

      6.     Should a belated opposition by Plaintiff be filed, U.S. Bank requests

that such opposition be disregarded by the court or stricken from the record.

      I, JONATHAN W.Y. LAI, do declare under penalty of law that the

foregoing is true and correct.

                   DATED: Honolulu, Hawaii, February 14, 2019.

                                              /s/ Jonathan W.Y. Lai
                                              JONATHAN W.Y. LAI




                                          2
                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ESTELITA T. TERRADO                      Civil No. 1:2018-CV-001480DKW-RLP
                  Plaintiff,            CERTIFICATE OF SERVICE
     vs.

U.S. BANK NATIONAL
ASSOCIATION et. al.,

                  Defendants.




                        CERTIFICATE OF SERVICE

     I hereby certify that on February 14, 2019, a true and correct filed copy of

the DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S

MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE

DEFENDANTS’ ANSWER IN THE ALTERNATIVE ENTER DEFAULT

JUDGMENT, FILED HEREIN ON JANUARY 29, 2019 [DKT. #38];
DECLARATION OF JONATHAN W.Y. LAI; CERTIFICATE OF SERVICE,

was served on the following parties by depositing a copy of the same in the United

States mail, postage prepaid, addressed as follows:

      ESTELITA T. TERRADO
      P.O. Box 63156
      Ewa Beach, Hawaii 96706

            Plaintiff

                   DATED: Honolulu, Hawaii, February 14, 2019.

                                      /s/ Jonathan W.Y. Lai
                                      JONATHAN W.Y. LAI
                                      THOMAS J. BERGER
                                      Attorneys for Plaintiff
                                      US Bank National Association,
                                      as Trustee for Structured Asset Securities
                                      Corporation Mortgage Pass-Through
                                      Certificates, Series 2007-GEL2




                                         2
